DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Currently, claims 1, 3 and 8-12 are pending in the instant application and under consideration herein. 

Response to Remarks & Amendments
Applicant’s remarks and amendments filed October 21, 2020 have been entered and are considered herein.  All rejections and objections set forth in the previous action have been overcome by the reply.
In particular, the rejections under 35 USC 103 are withdrawn in view of the amendment to require that the claimed medium contains only a single chromogenic reagent, which is the compound of formula (I).  Since the prior art compound does not contain this feature (the chromogenic reagent requires an additional component), the art no longer applies to the claims as amended.

REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: The closest art is, for example, JP2009-072136, as applied in the previous actions.  The prior art teaches structurally similar tetrazolium compounds which reduce to a pigmented formazan compound in order to detect and quantify biological material. In addition to the differences in the primary reference, .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-4 and 7-15 (renumbered 1-13) are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699